Citation Nr: 1536687	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for disability manifested by chest pain. 

2.  Entitlement to service connection for eye disability, to include cataracts, glaucoma, and pterygium.  

3.  Entitlement to service connection for vertigo. 

4.  Whether new and material evidence to reopen a claim for service connection for back disability has been received.

5.  Entitlement to service connection for back disability. 

6.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1983. 

This appeal  before the Board of Veterans' Appeals (Board) arose  from June 2012 and December 2012 rating decisions.

In the  June 2012 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for a disability manifested by chest pain, an eye disability, and vertigo and found that new and material evidence had not been received to reopen the claim for service connection for a back disability.  In the  December 2012 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for sleep apnea.  A notice of disagreement (NOD) with respect to all five of these issues was filed in January 2013.  The RO issued statements of the case (SOCs) in April 2014, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in April 2014.  

On his VA Form 9, the Veteran requested a Board video conference hearing before a Veterans Law Judge (VLJ).  In May 2015, the Veteran testified during such hearing before the undersigned VLJ a transcript of this hearing is of record. 

As regards characterization of that portion of the appeal involving service connection for back disability, it is noted  notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the  favorable decision on the request to reopen-the  Board has characterized the appeal as to service connection for back disability as encompassing the fourth and fifth matters set forth on the title page.
 
This appeal is now being  processed utilizing  the  Virtual Benefits Management System (VBMS) and Virtual VA (VVA), which are paperless, electronic claims processing systems.  Also, the  appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The Board's decision addressing the request to reopen the claim for service connection for a back disability and the claims for service connection for disability manifested by chest pain, eye disability, and sleep apnea are set forth below.  The claim for service connection for a back disability, on the merits, along with the claim for service connection for vertigo are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a June 1984 rating decision, the RO, inter alia, denied a claim for service connection for a back disability; although notified of the denial in a June 1984 letter, the Veteran did not initiate an appeal of the decision, and no potentially applicable exception to finality applies. 

3.  Evidence associated with the record since the June 1984 rating decision rating decision includes new evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.

4.  At no time since or proximate to the filing of the Veteran's claim in September 2010 has a disability manifested by chest pain been demonstrated.  

5.  Eye disabilities and sleep apnea were first diagnosed many years after discharge from service; there is no persuasive evidence even suggesting that there exists a nexus between any such current eye disability and service, and the only medical opinion to address the question of whether there exists a relationship between sleep apnea and service weighs against the claim for service connection for this disability. 


CONCLUSIONS OF LAW

1.  The June 1984 denial of r service connection for back disability is final.  38 U.S.C. 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1983). 

2.  As pertinent evidence received since the June 1984 rating decision denying the claim for service connection back disability is new and material, the criteria for reopening this claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for disability manifested by chest pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

4.  The criteria for service connection for eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the Board's favorable disposition of the request to reopen the claim for service connection for a back disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

With respect to the claims for service connection for claimed disability manifested by chest pain, eye disability, and sleep apnea, the Board notes  that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate these claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a February 2011 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection for a disability manifested by chest pain and an eye disability, and a November 2012 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate claim for service connection for sleep apnea.  These  letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2012 and December 2012 rating decisions reflect the initial adjudication of the claims after issuance of the February 2011 and, respectively, November 2012 letters.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs) and post-service treatment records.  Also of record and considered in connection with the claims are various written statements provided by the Veteran, his representative, and others on his behalf.  The Board finds that no further AOJ action on any of these claims, prior to appellate consideration, is required. 

The Veteran was afforded a VA examination addressing his claim for service  connection for a disability manifested by chest pain in February 2012 and an April 2014 VA opinion (contained in the Virtual VA file) was completed addressing his claim for service connection for sleep apnea.  This examination and opinion considered all of the pertinent evidence of record, to include the lay statements of record.  The examiner who completed the February 2012 VA examination noted, correctly, that a  medical opinion was not necessary given the fact that a current disability manifested by chest pain had not been demonstrated, and the opinion following the April 2014 VA examination with respect to the etiologic relationship between sleep apnea and service included a complete rationale, relying on and citing to the records and lay statements reviewed.  Moreover, the clinician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In short, no further AOJ action on any of the claims adjudicated below, prior to appellate consideration, is required.  

With regard to the Veteran's May 2015 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked (not applicable to earlier effective date claims for the reason stated above). In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have essentially been met, and that the hearing was legally sufficient.  

Here, during the May 2015 hearing, the undersigned identified the issues on appeal-to include those herein decided-and testimony was elicited as to the nature, onset and continuity of the Veteran's  symptoms, his in- and post-service problems and treatment, and why he  believes that he is entitled to  service connection for the disabilities addressed in the decision below.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Notably, nothing during or since the hearing gave rise to the possibility that there was any existing, relevant outstanding evidence pertinent to the claims adjudicated herein to be obtained or submitted.  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claims adjudicated herein.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence with respect to the claims adjudicated bellow.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to any of these matters.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Petition to Reopen

Under the legal authority in effect at the time of the prior denial in question and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In a June 1984 rating decision, the RO, inter alia, denied a claim for service connection for a back disability.  The evidence then of record included the STRs, which reflected one isolated reference in June 1974 to a one day history of back pain, with no back disability identified at that time.  Also of record was a September 1983 separation examination, and medical history collected at that time, that were silent for a back disability.  The June 1984 rating decision denied the claim for service connection for a back disability based on a determination that a back disability was not shown at the September 1983 separation examination.  

The Veteran was notified of the June 1984 rating decision by letter dated shortly thereafter in June 1984 and he did not file an appeal with respect to the denial of service connection for a back disability.   See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  In addition, the record does not reflect that new and material evidence was received during the one year appeal period following the notice of the June 1984 rating decision (see 38 C.F.R. § 3.156(b) and Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)), and no additional, relevant service records have been received, warranting readjudication of the claim (see 38 C.F.R. § 3.156(c)).  The June 1984 denial of the claim for service connection for a back disability is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1983). 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied in a final decision, as with respect to the claim for service connection for a back disability denied in the June 1984 decision discussed above, if new and material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).

The Veteran filed his request to reopen the claim for service connection for a back disability in September 2010.  Regarding such petitions to reopen received on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the only final denial of the claim in question is the April 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence received since the June 1984 rating decision includes private clinical records reflecting lumbar spine disability, to include an October 2006 lumbar X-ray that revealed degenerative changes and osteophytes and a February 2012 clinical report reflecting a diagnosis of lumbar strain.  In its April 2014 SOC, the RO determined the evidence was sufficient to reopen the claim for service connection for a back disability; however, regardless of this action, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must decide whether new and material evidence to reopen the claim for service connection for a back disability at issue has been received.

The Board finds that the evidence discussed above that was received since the June 1984 rating decision is "new" in that it was not before agency decision makers at the time of the June 1984 initial denial of the claim for service connection for a back disability, and is not duplicative or cumulative of evidence previously of record.  Moreover, given the basis for the prior final denial, essentially, the lack of clinical evidence of a back disability at that time, the Board finds that the private clinical evidence received since the June 1984 rating decision demonstrating current back disability raises a reasonable possibility of substantiating the claim for service connection for a back disability.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

B.  Service Connection Claims

In addition to the basic legal authority governing service connection claims cited above, service connection may be presumed, for certain chronic diseases, such as cardiovascular disorders, which develop to a compensable degree (10 percent for cardiovascular disorders) within a prescribed period after discharge from service (one year for cardiovascular disorders), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1147; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  
38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such cardiovascular disorders listed under 38 C.F.R. § 3.309(a)).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (holding that an (n appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail, and that, " to deny a claim on its merits, "the evidence must preponderate against the claim"._ 

The Board notes, at the outset, that all of the evidence of record in the record has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims adjudicated below.

The STRs, to include reports associated with the September 1983 separation examination, do not reflect any disability manifested by chest pain, an eye disability (aside from refractive error, for which service connected cannot be granted.  See 38 C.F.R. § 3.303(c)), or sleep apnea.  The Report of Medical History collected at the time of the September 1983 examination was also silent for these conditions, and the Veteran specially denied therein having "Pain or pressure in chest," "Palpitation or pounding heart," "Heart trouble," "Eye trouble," and "Frequent trouble sleeping." In his sworn Board hearing testimony,  the Veteran offered as explanation for the lack of in-service documentation of the conditions at issue his desire to not appear to others to be shirking his duty and his desire to be known as a "hard charger." See e.g., May 20, 2015, Hearing Transcript, page 22.  

First, with respect to claimed  disability manifested by chest pain, the Board points out that pain, alone, without medical evidence of any underlying diagnosed or identifiable underlying malady or condition, does not constitute a diagnosis of actual back disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  Moreover, none of the post service evidence, to include a thorough February 2012 VA examination to determine if the Veteran had such a disability, reveals any objective evidence of a current disability that would explain the Veteran's chest pain.  In short, the Veteran has demonstrated no credible lay or medical evidence of a current disability, or persistent or recurrent symptoms of a disability, manifested by chest pain at any time since or proximate to the time that he filed his claim for service connection in September 2012.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must be current disability for a grant of service connection); McClain v. Nicholson, 21 Vet. App. 319, 321(2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

With respect to eye disability, the post-service evidence in pertinent part includes private treatment reports reflecting surgery for a pterygium in the right eye in May 2004 and cataracts and glaucoma beginning in the early to mid 2000s.  However, there is no clinical or other objective evidence linking any eye disability shown after service to  in-service symptomology or pathology or an in-service injury.  

As for sleep apnea, this disorder was diagnosed by a private January 2012 polysomnography and the record includes a February 2012 Continuous Positive Airway Pressure (CPAP) prescription.  Statements with respect to this claim were submitted on behalf of the Veteran from his wife in September 2012, who indicated that the Veteran had snored "[f]or many years" so badly that it disturbed her, and an individual who reported that he shared a cabin with the Veteran in 1986 reporting that he heard the Veteran snoring at that time.  

In an April 2014 opinion addressing the claim for service connection for sleep apnea, documented to have been based on a review of the claims file, a VA clinician found that it was less likely than not that the Veteran's sleep apnea was the result of an in-service injury, event, or illness.  The rationale for the opinion, which was predicated on the assumption by the clinician that the Veteran's snoring dated from service, was as follows:  

Although [the] [V]eteran [presented] with possible snoring during military service, the diagnosis of obstructive sleep apnea requires an AHI (apnea hypopnea index) of 5.  For example[,] a person could snore and have apneic episodes every 15 minutes while asleep and this would not meet the diagnostic criteria for obstructive sleep apnea and would therefore be considered normal.  Therefore[,] a Veteran can have snoring during military service without meeting the diagnostic criteria for obstructive sleep apnea.  As a result[,] the complaint of snoring or other symptoms that may be associated with obstructive sleep apnea during military service is not sufficient and not diagnostic of sleep apnea.  Therefore[,] the [V]eteran's obstructive sleep apnea diagnosed after military service by sleep study dated 1/19/12 is less likely than not incurred in or caused by the claimed in-service injury, event or illness, including possible snoring during military service. 

There is otherwise no medical opinion or comment even suggesting  the existence of a relationship between sleep apnea and service, and the Board  finds the April 2014 opinion to be definitive as to this matter.  Nieves-Rodriguez v. Peake, Stefl, supra.  Review of the post service clinical evidence also reveals no medical comment or opinion indicating that a current eye disability for which service connection may be granted is related to service.  However, the Board acknowledges the assertions of the Veteran attempting to relate sleep apnea and an eye disability to  service, and makes no determination in this case solely based on the lack of relevant in-service or post- service clinical evidence.  

With regard to the lay assertions of record, , the Board recognizes that a layperson is competent provide evidence as to matters within his or her personal knowledge personal knowledge-to include the occurrence of injury, as well as the onset, and continuity, of symptoms, such as, in this case, problems with snoring and, to a some extent, eye/visual difficulties.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the silent STRs and absence of a post-service medical opinion linking sleep apnea or an eye disability to service represent persuasive evidence weighing against the subjective lay statements.  Also weighing against the claims for service connection for these disabilities is the fact that sleep apnea and the eye disabilities for which service connection are claimed were shown, at the earliest, some twenty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Furthermore, and as indicated above, there is no medical evidence or opinion of record even suggesting that there exists a medical nexus between a current eye disability for which service connection can be granted and service, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  On these facts, VA is not required to undertake action to obtain a medical opinion with regard to the claim for service connection for  eye disability.  

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, for the reasons stated above, the Board finds that there is no competent or persuasive evidence that any of the current eye disabilities for which service connection is claimed is the result of an in-service event, injury, or disease.  As noted above, the STRs are silent with regard to any  eye disability for which service connection may be granted; the first clinical evidence of such disability is dated some twenty years after service' and the record does not reflect any persuasive evidence that a current eye disability is related to service.  As such, the Board finds that the fundamental requirements that a VA examination or medical opinion be obtained with respect to the matter of service connection for an eye disability are not shown.  To do so in this case would, in essence, place the examiner in the role of a fact finder, which is the responsibility of the Board.  In other words, any medical opinion which provided a nexus between current eye disability and service would necessarily be solely based on uncorroborated assertions regarding what occurred in service advanced in support of the claims.  A medical opinion premised on such an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Simply stated, remanding this claim to arrange for the Veteran to undergo an examination or to otherwise obtain a medical etiology opinion to address the claim for service connection for  eye disability would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, 16 Vet. App. at 374-75; 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon whether there exists an etiological relationship between a current disability eye disability and service.  
See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, to whatever extent the lay assertions are being advanced in an attempt to actually establish a medical nexus between current sleep apnea or an eye disability and service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor the individuals who have submitted statements on his behalf are shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of the disabilities addressed in this decision.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-in particular, possible nexus to service-of any current disability associated with sleep apnea or an eye disorder cannot support the claims for service connection for sleep apnea or an eye disability on the basis of lay assertions, alone.

For all the foregoing reasons, the Board concludes that the claims for service connection for disability manifested by chest pain,  eye disability, and sleep apnea must be denied.  In reaching the decision to deny these claims, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is  each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

As new and material evidence to reopen the claim for service connection for back disability has been received, to this extent only, the appeal with respect to this disability is granted.

Service connection for disability manifested by chest pain is denied. 

Service connection for eye disability, to include cataracts, glaucoma, and pterygium, is denied. 

Service connection for sleep apnea is denied.   


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted with respect to the reopened claim for service connection for a back disability and the claim for service connection for vertigo. 

Given the in-service and post service evidence of a back disability, the assertion in the record of a back disability shortly after service, and the Veteran's contentions,  to include in sworn Board hearing testimony to the undersigned, relating a back disability to service, a VA examination that includes an opinion as to whether the Veteran has a current back disability that is related to service is required to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  

With respect to vertigo, the Veteran testified as to symptoms of this condition, such as dizziness, nausea, and sweating, while serving on a submarine.  See May 20, 2015, Hearing Transcript, pages 11 and 12.  The Board will assume the credibility of this sworn testimony, and the Veteran is also competent to assert that he has had such symptoms since service.  Washington, Layno, supra.  In addition, the post service record reflects treatment for vertigo.  See e.g. May, 20, 2011, statement by D.W.W., M.D.  As such, a VA examination that includes an opinion as to whether the Veteran has a current disability due to vertigo that is related to service is  required to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in the denial of a claim(s)-particularly, the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent  to him by the pertinent VA medical facility.

Prior to obtaining medical exanimations in connection with the claims for service connection for a back disability and sleep apnea, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician,  in connection with his claim for service connection for a back disability.   

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the clinician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all disability(ies) affecting the Veteran's back, currently present or present at any point pertinent to the claim on appeal (even if currently asymptomatic, or resolved).

Then, for each such diagnosed disability, the clinician should provide an opinion, based on sound medical principles, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current back disability is causally related to service.  

In addressing the above,  the clinician must consider and discuss all pertinent in and post-service medical and other objective evidence, as well as all lay assertions, to include assertions as to nature, onset and continuity of symptoms. 

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his claim for service connection for vertigo.   

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the clinician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran has chronic disability underlying his complaints of vertigo currently present, or present at any point pertinent to the current claim on appeal (even if currently asymptomatic). 

If so, the clinician should clearly identify the disability and provide an opinion, based on sound medical principles, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability had its onset during service or is otherwise medically related to service.  

In addressing the above, the clinician must consider and discuss all pertinent in and post-service medical and other objective  evidence, as well as all lay assertions, to include assertions as to nature, onset and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened claim for service connection for back disability, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


